

Exhibit 10.24
AMENDMENT TO OPTION AGREEMENT


THIS AMENDMENT TO OPTION AGREEMENT (“Amendment”) is made and entered into as of
December 2, 1996, by and among THE NORTH AMERICAN COAL CORPORATION, a Delaware
corporation with its principal office at Dallas, Texas (hereinafter referred to
as “NAC”); and SOUTHWESTERN ELECTRIC POWER COMPANY, a Delaware corporation with
its principal office at Shreveport, Louisiana (hereinafter referred to as
“SWEPCO”); and LONGVIEW NATIONAL BANK, having an office at Longview, Texas
(hereinafter referred to as “Escrow Agent”).
WITNESSETH:
WHEREAS, The North American Coal Corporation (now known as Bellaire
Corporation), an Ohio corporation (“Bellaire”), SWEPCO and Escrow Agent entered
into an Option Agreement dated as of January 15, 1981, whereby Bellaire granted
to SWEPCO the right to purchase the stock of The Sabine Mining Company, a Texas
corporation (“SMC-Texas”), upon the occurrence of certain events and Escrow
Agent agreed to hold the capital stock of SMC-Texas as escrow agent; and
WHEREAS, Bellaire, SWEPCO and Escrow Agent also entered into an Addendum to said
Option Agreement, which Addendum also was dated as of January 15, 1981; and
WHEREAS, NAC, an affiliate of Bellaire, acquired the stock of SMC-Texas from
Bellaire on June 30, 1988, and by Agreement dated as of June 30, 1988, NAC
assumed the obligations of Bellaire under the Option Agreement dated January 15,
1981 (said Option Agreement, as amended by the Addendum dated January 15, 1981
and by the Agreement dated June 30, 1988, being hereinafter referred to as the
“Option Agreement”); and
WHEREAS, effective January 1, 1996 SMC-Texas and SWEPCO entered into a
Restatement of Lignite Mining Agreement (hereinafter referred to as the
“Restated Lignite Mining Agreement”) for the purpose of amending and restating
the Lignite Mining Agreement (as defined in the Option Agreement); and

Page1

--------------------------------------------------------------------------------



WHEREAS, effective as of the dated of this Amendment and with the consent of
SWEPCO, SMC-Texas has merged with and into The Sabine Mining Company, a Nevada
corporation and an afilliate of SMC-Texas (“SMC-Nevada”), with SMC-Nevada being
the surviving corporation;
WHEREAS, the parties desire to amend the Option Agreement solely for the purpose
of reflecting such merger;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:
1.
At the time of execution hereof, (a) NAC has delivered to Escrow Agent for the
purposes

herein specified, and Escrow Agent hereby acknowledges the receipt of, Share
Certificate No. 1 for 1,000 shares of the capital stock of SMC-Nevada, being all
of the authorized and issued capital stock of SMC-Nevada, together with a duly
executed and legally effective stock power therefor, permitting the immediate
transfer of said stock on the books of SMC-Nevada into the name of SWEPCO and
(b) Escrow Agent has delivered to NAC, and NAC hereby acknowledges receipt of,
Share Certificate No. 3 for 1,000 shares of the capital stock of SMC-Texas,
which shares have been canceled as a result of the merger of SMC-Texas with and
into SMC-Nevada. The term “escrowed stock” as used in the Option Agreement
hereinafter shall mean and refer to the capital stock of SMC-Nevada, as
evidenced by such Share Certificate No. 1.
2.
The term “SABINE” as used in the Option Agreement hereafter shall mean and refer

to SMC-Nevada.
3.
The term “Lignite Mining Agreement” as used in the Option Agreement hereafter

shall mean and refer to the Restated Lignite Mining Agreement.
4.
Section 7(b) of the Agreement dated June 30, 1988 is hereby amended to read in
its

entirety:
(b) Retain SMC-Nevada as a single-purpose Nevada corporation.
5.
The Option Agreement, as amended hereby, is hereby ratified and confirmed and
shall

remain in full force and effect.

Page2

--------------------------------------------------------------------------------



6.
This Amendment may be executed in any number of identical counterparts, each of

which when executed by the parties hereto, shall be considered to be an
original.


IN WITNESS WHEREOF, the parties hereto have executed this instrument the day and
year first above written.


 
 
THE NORTH AMERICAN COAL
CORPORATION
ATTEST:
 
 
 
/s/ David G. Mitchell
 
By:
/s/ Thomas A. Koza
Assistant Secretary
 
 
Thomas A. Koza, Vice President – Law and Administration, and Secretary



 
 
SOUTHWESTERN ELECTRIC POWER COMPANY
ATTEST:
 
 
 
/s/ Signature Illegible
 
By:
/s/ A. Dean Fuller
Secretary
 
Printed Name:
A. Dean Fuller
 
 
Title:
Authorized Agent



 
 
LONGVIEW NATIONAL BANK
ATTEST:
 
 
 
/s/ Signature Illegible
 
By:
/s/ Daniel M. Whitehurst
Title:
 
Printed Name:
Daniel M. Whitehurst
 
 
Title:
VP & Senior Trust Officer





 

Page3